       Case 1:18-cv-00044-BLW Document 47-1 Filed 11/29/19 Page 1 of 8



Bryan Hurlbutt (ISB # 8501)
Laurence (“Laird”) J. Lucas (ISB # 4733)
ADVOCATES FOR THE WEST
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)
bhurlbutt@advocateswest.org
llucas@advocateswest.org

Attorneys for Plaintiff

                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

 IDAHO CONSERVATION LEAGUE,                        No. 1-18-cv-44-BLW

            Plaintiff,                             OPENING BRIEF IN SUPPORT OF
 vs.                                               MOTION FOR AWARD OF ATTORNEY
                                                   FEES AND LITIGATION EXPENSES
 U.S. FOREST SERVICE,

            Defendant.



                                    INTRODUCTION

         Plaintiff Idaho Conservation League (ICL) respectfully moves the Court for an

award of reasonable attorney fees and litigation expenses against Defendant U.S. Forest

Service, pursuant to the Endangered Species Act (ESA), 16 U.S.C. § 1540(g)(4).

         As explained below and detailed further in the accompanying Declaration of

Laurence (“Laird”) J. Lucas, ICL is entitled to an ESA award of attorney fees and

litigation expenses for this matter because it prevailed in winning summary judgment

under the ESA, and then stipulated to remedial relief with the Forest Service to undertake

ESA consultation over Sawtooth National Forest diversions at issue in this case.

         The requested award of attorney fees is based on the “lodestar” approach, using

time reasonably expended by Plaintiff’s counsel on this matter multiplied by reasonable



OPENING BRIEF ON MOTION FOR FEE/EXPENSE AWARD -- 1
    Case 1:18-cv-00044-BLW Document 47-1 Filed 11/29/19 Page 2 of 8



hourly rates consistent with District of Idaho market rates for similarly experienced

counsel. See Lucas Declaration.

       Accordingly, for reasons below and in the Lucas Declaration, the Court should

grant this motion and award Plaintiff the requested attorney fees and litigation expenses

in the total amount of $ 111,611.56, plus such additional attorney fees as Plaintiffs may

incur in litigating this motion hereafter.

                        STATEMENT OF RELEVANT FACTS

       As detailed in the Court’s June 2019 summary judgment decision, the origins of

this case trace back over two decades, when the Sawtooth National Forest identified

irrigation diversions located on National Forest lands that may affect ESA-listed salmon,

steelhead, and/or bull trout by obstructing their migration, reducing water flows, and

other impacts. See Memorandum Decision and Order, ECF No. 42, at 1-4.

       Although the Sawtooth National Forest began preparing a “Sawtooth Valley All

Aquatics Biological Assessment” to assess the diversions, its delay in launching ESA

Section 7 consultation resulted in environmental groups sending ESA notice of intent

letters in 2000. Id. at 4. The Forest Supervisor responded by committing to updating the

All Aquatics BA and using it to launch ESA consultation, and the updated 2001 BA

found that every diversion “may affect” at least one of the listed fish species. Id.

However, the Sawtooth National Forest never completed the ESA consultation process

over the identified diversions, and the efforts to consult “ground to a halt.” Id.

       Beginning in 2014, Plaintiff ICL started communicating with the Forest Service

about its lengthy delay and ESA violations, seeking an out-of-court resolution. When

those negotiations did not succeed, ICL sent its own ESA notice letter and then filed its




OPENING BRIEF ON MOTION FOR FEE/EXPENSE AWARD -- 2
    Case 1:18-cv-00044-BLW Document 47-1 Filed 11/29/19 Page 3 of 8



complaint in January 2018, seeking to compel the Forest Service to conduct ESA

consultations over the Sawtooth diversions. ECF No. 1. The Complaint alleged the

Forest Service was violating its mandatory duties to conduct ESA Section 7 consultations

over the Sawtooth diversions, under the ESA citizen suit provision, 16 U.S.C. §

1540(g)(1). Id.

       The case was stayed for several months while the parties continued pursuing

settlement talks during 2018. See ECF Nos. 14-15, 18-19. When those talks failed to

achieve agreement, the Forest Service lodged the Administrative Record and the parties

briefed cross-motions for summary judgment on liability. ECF Nos. 24-26, 34-40. After

oral argument on the summary judgment motions, the Court’s June 2019 Memorandum

Decision and Order entered partial summary judgment for ICL on its First Claim for

Relief, holding the Forest Service in violation of ESA Section 7’s duty to conduct

consultations over the diversions on National Forest lands, and denied the Forest

Service’s cross-motion for summary judgment. ECF No. 42.

       The parties subsequently negotiated a remedies settlement for the ESA violations,

and submitted a Stipulation on Remedies to the Court on November 19, 2019. ECF No.

43. The Stipulation on Remedies set forth an agreed deadline for the Forest Service to

initiate ESA consultations over most of the diversions identified in the Complaint, while

acknowledging that some are subject to pending Quiet Title Act claims and/or were later

determined not to be on Forest Service lands. Id. The Forest Service will also periodically

update ICL on the status of the ESA consultation. Id. The Court approved the Stipulation

on Remedies and entered final judgment on November 21, 2019. ECF Nos. 44-45.




OPENING BRIEF ON MOTION FOR FEE/EXPENSE AWARD -- 3
    Case 1:18-cv-00044-BLW Document 47-1 Filed 11/29/19 Page 4 of 8



                                       ARGUMENT

       I.      ICL IS ENTITLED TO AN AWARD OF ATTORNEY FEES AND
               LITIGATION EXPENSES UNDER THE ESA.

       The ESA’s citizen suit provision authorizes an award of attorney fees and

litigation expenses for ICL here. It provides that the Court, “in issuing any final order in

any suit brought pursuant to paragraph (1) of this subsection, may award costs of

litigation (including reasonable attorney and expert witness fees) to any party, whenever

the court determines such award is appropriate.” 16 U.S.C. § 1540(g)(4).

       Because ICL challenged the Forest Service’s lengthy delay in conducting ESA

Section 7 consultations over the Sawtooth diversions, and the Court ruled in favor of ICL

on its ESA consultation claim, leading to the Stipulation on Remedies by which the

Forest Service will move forward with ESA consultation, § 1540(g)(4) authorizes an

award of attorney fees and litigation expenses here.

       The purpose of the ESA citizen suit provision is to encourage enforcement by

“private attorneys-general.” Bennett v. Spear, 520 U.S. 154, 165 (1997). “Congress

provided fee awards to ensure that there would be lawyers available to plaintiffs who

could not otherwise afford counsel, so that these plaintiffs could fulfill their role in the

federal enforcement scheme as ‘private attorneys general,’ vindicating the public

interest.” Evans v. Jeff D., 475 U.S. 717, 748-49 (1986). “Congress made clear that

citizen groups are not to be treated as nuisances or troublemakers, but rather as welcomed

participants in the vindication of environmental interests.” Friends of the Earth v.

Consolidated Rail Corp., 768 F.2d 57, 63 (2d Cir. 1987).

       Under federal fee shifting statutes, such as the ESA, a prevailing plaintiff “should

ordinarily recover an attorney’s fee unless special circumstances would render such an



OPENING BRIEF ON MOTION FOR FEE/EXPENSE AWARD -- 4
    Case 1:18-cv-00044-BLW Document 47-1 Filed 11/29/19 Page 5 of 8



award unjust.” Hensley v. Eckerhart, 461 U.S. 424, 429 (1988). “Where a plaintiff has

obtained excellent results, his attorney should recover a fully compensatory fee.” Id., 461

U.S. at 435. See also Association of California Water Agencies v. Evans, 386 F.3d 879 (9th

Cir. 2004) (ruling that an award of fees is “appropriate” under the ESA even where a case

is dismissed as moot, if the plaintiff obtained at least partial success on relief sought).

       II.     THE REQUESTED FEES AND EXPENSES ARE REASONABLE.

       In determining a fee award, the Court should use the “lodestar” method of taking

the hours reasonably spent by ICL’s attorneys multiplied by their reasonable hourly rates.

Hensley, 461 U.S. at 433-34; Ferland v. Conrad Credit Corp., 244 F.3d 1145 (9th Cir.

2001). The lodestar calculation presumptively results in a reasonable fee award. Id. ICL

has based its fee request using the lodestar method, as described below and in the

accompanying Lucas Declaration.

       A.      The Requested Attorney Fees Are Reasonable.

       ICL seeks an award of attorney fees for the time spent by its counsel of record in

this litigation, Laird Lucas and Bryan Hurlbutt, based on their time records submitted

herewith. See Lucas Decl., Exhs. 1-2 (copies of timesheets). The “lodestar” calculation

showing the hours spent by these counsel through November 29, 2019, and their

respective hourly rates for which an award of fees is requested for that time, is as follows:

                      SAWTOOTH DIVERSIONS LITIGATION
                        FEE LODESTAR CALCULATIONS

       ATTORNEY                HOURS AND RATES                         AMOUNTS
       Laird J. Lucas
       L. Lucas, 2016             1.0 hours @ $425/hour =              $ 425.00
       L. Lucas, 2017             5.5 hours @ $425/hour =              $ 2,337.50
       L. Lucas, 2018            18.9 hours @ $450/hour =              $ 8,505.00
       L. Lucas, 2019            28.9 hours @ $450/hour =              $ 13,005.00
       L. Lucas, Total           54.3 hours (rates above) =            $ 24,272.50



OPENING BRIEF ON MOTION FOR FEE/EXPENSE AWARD -- 5
    Case 1:18-cv-00044-BLW Document 47-1 Filed 11/29/19 Page 6 of 8



       Bryan Hurlbutt
       B. Hurlbutt, 2014         9.1 hours @ $190/hour =               $ 1,729.00
       B. Hurlbutt, 2015         6.0 hours @ $200/hour =               $ 1,200.00
       B. Hurlbutt, 2016        16.0 hours @ $225/hour =               $ 3,600.00
       B. Hurlbutt, 2017        45.9 hours @ $225/hour =               $ 10,327.50
       B. Hurlbutt, 2018       142.1 hours @ $250/hour =               $ 35,525.00
       B. Hurlbutt, 2019       137.9 hours @ $250/hour =               $ 34,475.00
       B. Hurlbutt, Total      357.0 hours (rates above) =             $ 86,856.50

       TOTAL ATTORNEY FEES                                             $ 111,129.00

See Lucas Decl., ¶ 27.

       As explained in the accompanying Lucas Declaration, these hours were all

necessary for ICL’s successful investigation, development, and prosecution of this

litigation, and are reasonable in light of the facts, laws, and procedural history of the case.

See Lucas Decl., ¶¶ 20-29. ICL’s counsel has eliminated time that might be unnecessary,

redundant, or duplicative, to ensure that the requested hours here are all reasonable and

necessary. Id. Moreover, most of the legal work on this case was handled by Mr.

Hurlbutt, an appropriate use of the more junior attorney’s time on this case. Id.

       The hourly rates sought here are also reasonable and should be approved by the

Court. A reasonable hourly fee is determined for the lodestar calculation based on

“prevailing market rates in the relevant community.” Blum v. Stenson, 465 U.S. 886,

895-96 & n. 11 (1984). The requested rates are consistent with rates that Mr. Lucas and

Mr. Hurlbutt have been awarded or settled other environmental cases for recently in the

District of Idaho. See Lucas Decl., ¶¶ 30-36. The rates are consistent with rates for

comparably experienced environmental practitioners in the Boise, Idaho area. Id.

       Because the total fees set forth above are reasonable in light of Plaintiff’s success

and the nature and extent of this litigation, the full amount should be awarded by the

Court. See, e.g., Moreno v. City of Sacramento, 534 F.3d 1106 (9th Cir. 2008) (“By and



OPENING BRIEF ON MOTION FOR FEE/EXPENSE AWARD -- 6
    Case 1:18-cv-00044-BLW Document 47-1 Filed 11/29/19 Page 7 of 8



large, the court should defer to the winning lawyer's professional judgment as to how

much time he was required to spend on the case”).1

       B.      The Requested Expenses Are Reasonable.

       The ESA permits an award of reasonable litigation expenses, including filing fees,

postage and delivery, and other normal litigation expenses. See 16 U.S.C. § 1540(g)(4);

Palila v. Hawaii Dept. of Lands, 512 F. Supp. 1006, 1010 (D. Haw. 1981); Conservation

Law Foundation v. Watt, 654 F. Supp. 706, 707-08 (D. Mass. 1984).

       Plaintiff ICL here seeks recovery of its complaint filing fee of $400, for which it

has already filed a Bill of Costs with the Court. See ECF No. 46. ICL includes the filing

fee within the expenses sought here to ensure the Court has all expenses before it, but of

course ICL does not seek any double recovery of its filing fee if the Bill of Costs is

granted and paid.

       In addition, ICL seeks recovery of $82.56 in postage and delivery costs incurred

in this matter. Lucas Decl., ¶¶ 37-38. The total requested expenses of $482.56 are

reasonable and should be approved.

                                     CONCLUSION

       For the foregoing reasons, Plaintiff respectfully asks the Court to award it

attorney fees and litigation expenses in the total amount of $ 111,611.56, as set forth

above, against Defendant U.S. Forest Service, plus such additional amounts as may later

be submitted to the Court for time spent by Plaintiff’s attorneys on this motion.


1
  The above lodestar calculations reflect attorney time to date on this matter, including
preparing this fee motion; and Plaintiff reserves the right to submit supplemental fees that
may be hereafter incurred in litigating this motion, if necessary. See In re Nucorp Energy,
Inc., 764 F.2d 655, 659–660 (9th Cir.1985) (“time spent in establishing the entitlement to
and amount of the fee is compensable”).


OPENING BRIEF ON MOTION FOR FEE/EXPENSE AWARD -- 7
   Case 1:18-cv-00044-BLW Document 47-1 Filed 11/29/19 Page 8 of 8



Dated: November 29, 2019          Respectfully submitted,

                                  /s/ Laurence (“Laird”) J. Lucas
                                  Bryan Hurlbutt (ISB #8501)
                                  Laurence (“Laird”) J. Lucas (ISB #4733)
                                  ADVOCATES FOR THE WEST
                                  P.O. Box 1612
                                  Boise, ID 83701
                                  (208) 342-7024 x206
                                  (208) 342-8286 (fax)
                                  bhurlbutt@advocateswest.org
                                  llucas@advocateswest.org

                                  Attorneys for Plaintiffs




OPENING BRIEF ON MOTION FOR FEE/EXPENSE AWARD -- 8
